Title: To Thomas Jefferson from Archibald Stuart, 15 May 1796
From: Stuart, Archibald
To: Jefferson, Thomas


                    
                        Dr Sir
                        Staunton 15th. May 1796
                    
                    Your favor on the Subject of the Stone-Mason was received while at New-London. Immediately on my arrival at home I waited on him in hopes of being able to persude him to undertake your business but found it impracticable and should have written to you immediately to  that effect had not Mr. Coalter Informed me he had done so. I then had recourse to a Mr. Jewell whom I could have recommended but found him engaged also.
                    I have Just returned from the court of Bath where I saw a Mr. Cavendish from Greenbrier who tells me that some people who were Makeing Salt-Petre in a large cave in that county have found a bone of the toe of some Animal eight or ten inches long and half as thick as his Wrist. That the end of it which went into the claw was as thick and almost as long as his finger. He has promised to send it to Me, as soon as I receive it shall forward it to you by the first safe Opportunity. The Frost has been so severe here as to Injure some of our forward rye and to kill the foliage in many places. I am with respect and esteem yr very H Servant
                    
                        Archibald Stuart
                    
                